UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6429


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NIKITA L. SAUNDERS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00065-HEH-1)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nikita L. Saunders, Appellant Pro Se. Roderick Charles Young,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nikita L. Saunders appeals the district court’s order

denying    her    18    U.S.C.   § 3582    (2006)      motion   for   reduction    of

sentence.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.             United        States     v.      Saunders,       No.

3:06-cr-00065-HEH-1 (E.D. Va. Feb. 17, 2009).                     We dispense with

oral   argument        because    the    facts   and    legal     contentions     are

adequately       presented   in    the    materials      before    the   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                           2